  Case 2:21-mc-01005-UA Document 1-2 Filed 07/02/21 Page 1 of 3 Page ID #:5




                                      www.alliance4creativity.com


Mr. Jan van Voorn                                                    15301 Ventura Blvd., Building E
Executive Vice President & Chief of Global                           Sherman Oaks, CA 91403
Content Protection,                                                  Phone: (818) 995-6600
Motion Picture Association, Inc.,                                    Email:
On Behalf of the Alliance for Creativity and                         Jan_vanVoorn@motionpictures.org
Entertainment

July 2, 2021

VIA EMAIL
legal@cloudflare.com; abuse+law@cloudflare.com
Justin Paine, Cloudflare, Inc.
101 Townsend Street Legal Department
San Francisco, CA 94107

        Re:       Notice of Infringement Regarding Certain Cloudflare Users

Dear Mr. Paine:

I am writing on behalf of the Alliance for Creativity and Entertainment ("ACE").
ACE is a global coalition of leading content creators and on-demand entertainment services committed to
supporting the legal marketplace for video content and addressing the challenge of online piracy. ACE
includes some of the world's largest and most respected motion picture and television rights owners
including, among many others, Paramount Pictures Corporation, Sony Pictures Entertainment Inc.,
Universal City Studios LLC, Walt Disney Studios Motion Pictures, Warner Bros. Entertainment Inc., Amazon
Content Services LLC and Netflix Studios, LLC (together, the "ACE Members").
ACE is organized for the purpose of preventing and mitigating online theft of copyrighted films and
television programs, and undertakes initiatives to identify and take action against piracy threats to create
an online environment in which copyrighted film and television content is more secure and online content
theft can be addressed more effectively and efficiently.
The ACE Members, whether themselves or through subsidiaries and affiliates, own or are the exclusive
licensees of copyrights in a vast library of motion pictures and television programs (the “Copyrighted
Works").
We have determined that users of your system or network have infringed certain ACE Members’
Copyrighted Works referenced in the attached Exhibit A.
  Case 2:21-mc-01005-UA Document 1-2 Filed 07/02/21 Page 2 of 3 Page ID #:6




                                     www.alliance4creativity.com


Enclosed is a subpoena compliant with the Digital Millennium Copyright Act. The subpoena requires that
you provide information concerning the individuals offering infringing material described in the attached
exhibit. As is stated in the attached subpoena, you are required to disclose to the Motion Picture
Association, Inc. (on behalf of the ACE Members) information sufficient to identify the infringers. This
would include the individuals’ names, physical addresses, IP addresses, telephone numbers, e-mail
addresses, payment information, account updates and account history.
We are providing this notice based on our good faith belief that the use of motion pictures and television
programs owned by the ACE Members in the manner occurring via the websites identified below is not
authorized by the copyright owners, their agents, or the law. The information in this notification is
accurate and, under penalty of perjury, we are authorized to act on behalf of the ACE Members, which
own or control exclusive rights under copyright that are being infringed in the manner described herein.
This letter is without prejudice to the rights and remedies of the ACE Members, including to recover
damages and any other claims for relief, all of which are expressly reserved.

If you have any questions, please contact me at (818) 995-6600, or via email at
Jan_vanVoorn@motionpictures.org.
Very truly yours,




___________________
Jan van Voorn



Attachment and Enclosure
                         Case 2:21-mc-01005-UA Document 1-2 Filed 07/02/21 Page 3 of 3 Page ID #:7
                                                                    EXHIBIT A



Domain             Sample 1 Infringed Title   Sample 1 Infringing URL                  Sample 2 Infringed      Sample 2 Infringing URL
                                                                                       Title
abcvideo.cc        Mulan (Live Action)        https://abcvideo.cc/bot0ce8vhp0f.html    Mortal Kombat           https://abcvideo.cc/cc05zuznzhjg.html

cloudvideo.tv      A Quiet Place Part II      https://cloudvideo.tv/yvpsbxp3kx65       The Conjuring: The      https://cloudvideo.tv/bj19moo3ygwf
                                                                                       Devil Made Me Do It
gamovideo.com      Frozen II                  http://gamovideo.com/756x2wo8vk1f        Mortal Kombat           http://gamovideo.com/f7mogsz9mh3w
playtube.ws        The Lion King (Live        https://playtube.ws/03378sq1u8yn/Th      Mortal Kombat           https://playtube.ws/yn3lzff0vhb4/Morta
                   Action)                    e.Lion.King.2019.720p.BluRay.x264-                               l.Kombat.2021.WEBRip.x264-
                                              [YTS.LT].mp4.html                                                ION10.mp4.html
streamplay.to      Mortal Kombat              https://slreamplay.cc/oa59n7flio7h       A Quiet Place Part II   https://slreamplay.cc/fxixpat9sta5
Video directs to
slreamplay.cc
streamsb.net       A Quiet Place Part II      https://sbembed2.com/d/gimkpjm3jkw       The Conjuring: The      https://sbembed2.com/d/sfd6e0o2ebii.h
Video directs to                              y.html                                   Devil Made Me Do It     tml
sbembed2.com
streamtape.com     A Quiet Place Part II      https://strcloud.link/v/ZzMyWOyKX4Sq     The Conjuring: The      https://strcloud.link/v/bK0RKADjlbhPkJ7
Video directs to                              0J9/A.Quiet.Place.Part.II.2020.1080p.W   Devil Made Me Do It     /the.conjuring.the.devil.made.me.do.it.2
strcloud.link                                 EBRip.x264-RARBG.mp4                                             021.720p.web.h264-naisu.mp4
streamzz.to        A Quiet Place Part II      https://streamz.ws/wdu?zyryt77ewiz2t     The Conjuring: The      https://streamz.ws/wdu?wuxuq7duwoln
Video directs to                              te9a9sfeoyoas4pdmockfbemjsi2slvl04w      Devil Made Me Do It     jygez5v6ofbn4in1tv3qq1lg9yb6mwt6vak
streamz.ws                                    9xbol9dv1hkf38so                                                 ugg04vcs0uf1ob5e1
userload.co        Mortal Kombat              https://userload.co/f/b6cdf03314a5       A Quiet Place Part II   https://userload.co/f/6fb40a992fc8/A.Q
                                                                                                               uiet.Place.Part.II.2020.PROPER.1080p.W
                                                                                                               EB-DL.X264.DDP5.1.Atmos-
                                                                                                               MeowE.mkv.mp4
eplayvid.com       Mulan (Live Action)        https://eplayvid.com/watch/a1751459      Mortal Kombat           https://eplayvid.com/watch/6b5a07dd0
                                              5cf9bde                                                          e2334a
